Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
This office action is in response to the Amendment filed on 6/7/2022.  Claims 1, 3-6, 8-11, 13-15, 17-20 and 23-26 are allowed.           
Terminal Disclaimer
2.	The terminal disclaimer filed on 6/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10699078 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney David D. Harrell on July 18, 2022.
The application has been amended as follows.  It is to be noted that only those claims that have been amended by this Examiner’s Amendment are listed below.  Other claims that remain the same are not listed here.
3. (Currently Amended) The computer-implemented method of claim [2]1, wherein comparing the identified pairs comprises:
identifying lexical-level features for the first comment and the sentence of each pair;
identifying entity-level features for the first comment a and the sentence of each pair;
identifying topic vectors for the first comment and the sentence of each pair;
creating feature vectors based at least on the identified lexical-level features, entity-level features and topic vectors; and
comparing the created feature vectors.
13. (Currently Amended) The computing device of claim [12]11, wherein comparing the
identified pairs comprises: 
identifying lexical-level features for the at least one of the plurality of comments and the sentence of each pair;
identifying entity-level features for the at least one of the plurality of comments and the sentence of each pair;
identifying topic vectors for the at least one of the plurality of comments and the sentence of each pair;
creating feature vectors based at least on the identified lexical-level features, entity-level features and topic vectors; and
comparing the created feature vectors.
25. (Currently Amended) The computing device of claim [12]11, wherein the content item comprises one or more news articles.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended distinguishes itself over the prior art by delineating a method of receiving, at a computing device, information associated with a content item produced by a source system, the content item being accessible to other computing devices via a network; receiving, at the computing device, a first comment associated with the content item and a second comment associated with the content item, the first comment and the second comment produced by one or more of the other computing devices; predicting, at the computing device, a first subsection of the content item to link to the first comment based on a first semantic similarity between the content item and the first comment, wherein predicting the first subsection comprises: comparing pairs comprising the first comment and each sentence of the content item; and predicting the sentence of the content item to link with the first comment based at least on the comparison of the pairs; predicting, at the computing device, a second subsection of the content item to link to the second comment based on a second semantic similarity between the content item and the second comment; linking the first comment with the first subsection based on the first semantic similarity; linking the second comment with the second subsection based on the second semantic similarity; when the first subsection of the content item is presented in a first section of a display device, presenting the first comment in a second section of the of the display device; and when the second subsection of the content item is presented in the first section of the display device, presenting the second comment in the second section of the display device. It is to be noted that it is the combination of all limitations that renders this claim allowable.  Claims 3-6, 8-11, 13-15, 17-20 and 23-26 are allowed based on the same reason(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/Primary Examiner, Art Unit 2458